UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8523



WILLIE MCCRAY,

                                              Plaintiff - Appellant,

          versus

D. R. NICHOLSON; G. K. AULT; LIEUTENANT FEURY,

                                             Defendants - Appellees,

          and

SHERIFF'S OFFICE; JAIL PHYSICIAN,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-94-1430-AM)

Submitted:   January 18, 1996             Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie McCray, Appellant Pro Se. Brian R. M. Adams, SPOTTS, SMITH,
FAIN & RAWLS, P.C., Richmond, Virginia; Gary Albert Godard, GODARD,
WEST & ADELMAN, Fairfax, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McCray v. Nicholson, No. CA-94-1430-AM (E.D. Va. Feb. 23 and
Nov. 22, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3